Case 8:20-cv-00859-WFJ-JSS Document 33 Filed 06/23/20 Page 1 of 6 PageID 352




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

CHECKERS DRIVE-IN RESTAURANTS,
INC.,

      Plaintiff,

v.                                                CASE NO. 8:20-cv-859-T-02JSS

JIGNESH PANDYA;
8001 ROOSEVELT BLVD.; LLC,
2105 BURLINGTON, LLC;
SRI DEVADEVA, LLC;
2008 W. OREGON AVE., LLC;
SRI KIRTI, LLC;
SHRI VIGHNESHWAR, LLC;
SHRI CHINTAMANI, LLC;
SHRI BALLALESHWAR, LLC;
SHRI SIDDHATEK, LLC;
SHRI VARADAVINAYAK, LLC;
SHRI GIRIJATMAJ, LLC;
SRI MAHAGANAPATI, LLC; and
SHRI MAYURESHWAR, LLC,

     Defendants.
________________________________________________/

                                     ORDER

      Before the Court is Plaintiff’s motion for default judgment (Dkt. 32) against

all Defendants together with the operating agreements between Checkers Drive-In

Restaurants, Inc. (“Checkers”) and each Defendant, the declaration of the

Controller of Checkers with exhibits, and the declaration in support of attorney’s

fees with attached timesheets. After careful consideration of the motion, the
Case 8:20-cv-00859-WFJ-JSS Document 33 Filed 06/23/20 Page 2 of 6 PageID 353




complaint (Dkt. 1), the declarations and exhibits, and the entire court file, the Court

concludes a default judgment is due to be entered.

      Checkers, as the franchisor, terminated its franchise agreements with the

Defendants after they failed to comply with the terms regarding payment and

operational requirements. After the dispute was submitted to arbitration, Checkers

and the Defendants entered into a settlement agreement in October 2019, which

permitted the Defendants to own and operate the restaurants under temporary

operating agreements. The Defendants breached the temporary operating

agreements by failing to pay royalties and fees and to satisfy operational

requirements.

      Checkers gave notice of the default on March 20, 2020, and thereafter

terminated the operating agreements and demanded compliance with post-

termination obligations including ceasing operation of the Restaurants. Defendants

have failed to comply and continue to operate the Restaurants, thereby continuing

the unauthorized use of the Checkers Marks. Each operating agreement contained

a personal guarantee by Defendant Jignesh Pandya who is the sole member and

guarantor of each of the Defendant limited liability companies.

      Defendants were served with the summons and complaint. Dkts. 7–18.

Because they failed to plead or otherwise defend, a clerk’s default was entered

against each of the Defendants. Dkts. 20–31.

                                          2
Case 8:20-cv-00859-WFJ-JSS Document 33 Filed 06/23/20 Page 3 of 6 PageID 354




      The Court finds the complaint and the underlying substantive merits more

than sufficient. See Chudasma v. Mazda Motor Corp., 123 F.3d 1353, 1370 n. 41

(11th Cir. 1997) (holding default judgment must be based on complaint that states

a claim and “is supported by well-pleaded allegations, assumed to be true”)

(citation omitted). Defendants are deemed to have admitted liability on the well-

pleaded allegations of fact in the complaint. Buchanon v. Bowman, 820 F.2d 359,

361 (11th Cir. 1987) (relying on Nishimatsu Constr. Co. v. Houston Nat’l Bank,

515 F.2d 1200 (5th Cir. 1975)). Damages may be awarded without a hearing if the

amount is a liquidated sum or capable of mathematical calculation. See Fed. R.

Civ. P. 55(b)(1); SEC v. Smyth, 420 F.3d 1225, 1231 (11th Cir. 2005) (citing

cases).

      The Court finds Checkers is entitled to compensatory damages for breach of

the operating agreements and the guarantees, which are a sum certain. The

contract damages total $222,248.42. Dkt. 32-4 at 3, 8. Checkers is entitled to

attorney’s fees pursuant to the operating agreements. The Court finds the amount

of $14,512.50 in attorney’s fees, which is substantiated by the affidavit and bills, to

be reasonable. The costs of the $400 filing fee is recoverable under 28 U.S.C. §

1920. Checkers is further entitled to injunctive relief for trademark infringement.

      It is therefore ORDERED AND ADJUDGED as follows:




                                          3
Case 8:20-cv-00859-WFJ-JSS Document 33 Filed 06/23/20 Page 4 of 6 PageID 355




  1. The motion for default judgment (Dkt. 32) is granted as to liability,

     injunctive relief, compensatory damages under the contract, attorney’s fees

     and costs. Damages are awarded against the Defendants as follows:

     105 Burlington, LLC (3040)                           $5,306.02
     Shri Chintamani, LLC (3114)                          $19,730.45
     Sri Devadeva, LLC (5334)                             $5,292.43
     Shri Ballaleshwar, LLC (5335)                        $22,269.42
     Shri Siddhatek, LLC (5398)                           $11,202.70
     2008 W. Oregon Ave., LLC (5481)                      $4,546.36
     Shri Varadavinayak, LLC (5482)                       $23,794.40
     Shri Girijatmaj, LLC (5487)                          $10,360.09
     Sri Mahaganapati, LLC (5579)                         $12,484.26
     Sri Kirti, LLC (5627)                                $6,828.90
     Shri Vighneshwar, LLC (5629)                         $28,797.84
     8001 Roosevelt Blvd LLC (5783)                       $58,616.31
     Shri Mayureshwar, LLC (6371)                         $13,254.24


     Damages are awarded in the total amount of $222,248.42 against Defendant

     Pandya who is jointly and severally liable as guarantor of each of the

     Defendants. Attorney’s fees and costs are awarded in favor of Plaintiff in

     the amount of $14,912.50.

  2. Defendants, and all persons acting on their behalf, in concert and under their

     control, are enjoined from: (a) manufacturing, packaging, distributing,

     selling, advertising, displaying, or promoting any product or service bearing

     any of Checkers trademarks, or any colorable imitation thereof at the

     Restaurants; (b) displaying or using any of Checkers’ trademarks to

     advertise or promote the sale of, or to identify, the Restaurants, or any
                                         4
Case 8:20-cv-00859-WFJ-JSS Document 33 Filed 06/23/20 Page 5 of 6 PageID 356




     product or service provided therein; (c) making in any manner whatsoever

     any statement or representation, or performing any act, likely to lead

     members of the public to believe that Defendant, the Restaurants, and the

     products and services provided therein, are in any manner, directly or

     indirectly, associated, affiliated, or connected with, or licensed, sponsored,

     authorized, or approved by Checkers; and (d) operating a competitive

     business as defined in the respective franchise agreements.

  3. Defendants and all persons acting on Defendants’ behalf, in concert with

     Defendants, or under Defendants’ control, are directed to: (a) recall and

     deliver up to Checkers all signs, banners, labeling, packaging, advertising,

     promotional, display and point-of-purchase materials which bear, or make

     reference to, any of the Checkers’ trademarks, or any colorable imitation of

     the Checkers’ trademark; (b) recall and deliver up to Checkers all copies and

     editions of the OPS Manuals that are in their actual or constructive, direct or

     indirect, possession, custody or control, including all supplements and

     addenda thereto and all other materials containing restaurant operating

     instructions, restaurant business practices, or plans of Checkers; and (c)

     allow Checkers at a reasonable time, to enter the premises of the Restaurants

     and make whatever changes, including removal of tangible assets, that are




                                         5
Case 8:20-cv-00859-WFJ-JSS Document 33 Filed 06/23/20 Page 6 of 6 PageID 357




     necessary to distinguish the premises from their appearances as

     CHECKERS® restaurants.

  4. Defendants are directed to file with the Court, and to serve on Checkers’

     counsel within ten (10) days after service of the default judgment, a report,

     in writing and under oath, setting forth in detail the manner in which

     Defendants have complied with this Order.

  5. The Clerk is directed to enter a final default judgment in favor of Plaintiff

     and against Defendants in accord with paragraph 1 above, together with

     post-judgment interest to accrue at the legal rate.

DONE AND ORDERED at Tampa, Florida, on June 23, 2020.




                                         6
